Citation Nr: 1208997	
Decision Date: 03/08/12    Archive Date: 03/19/12

DOCKET NO.  03-34 120A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death. 

2. Entitlement to Dependents' Educational Assistance under 38 U.S.C. Chapter 35. 


REPRESENTATION

Appellant represented by:	Matthew H. Simmons, Attorney at Law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from November 1960 to November 1983, including service in Vietnam in the late 1960s.  He died in June 2001 and the appellant is his surviving spouse.   

This case was previously before the Board of Veterans' Appeals (Board) on appeal from a March 2002 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  After the case was remanded by the Board for further development in May 2006 and November 2007, a May 2008 Board decision denied the Veteran's claims.  The Veteran appealed this decision to the U.S. Court of Appeals for Veterans Claims (Court).  In an April 2010 decision, the Court vacated and remanded the May 2008 Board decision for development, and the Board remanded the case in November 2010 to conduct this development.  The development mandated by the Court and requested by the Board has been accomplished.  A copy of the November 2011 medical opinion obtained pursuant to the November 2010 remand has been furnished to the Veteran's representative per his request.  

In March 2006 and August 2007, hearings were held before the Veterans Law Judge signing this document, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c).  Transcripts of these hearings are of record.  In a January 2012 letter, the Veteran's representative requested another hearing.  After reviewing the transcripts of the prior Board hearings, the Board finds them to be detailed and clear in setting forth the appellant's contentions and legal argument.  The Veteran's representative has not argued that good cause exists for a third Board hearing, and the Board's review of the record does not reveal good cause for further delaying appellate review for a third Board hearing.  The Board therefore proceeds with appellate review. 


FINDINGS OF FACT

1.  The Veteran's death certificate lists the cause of death as squamous cell carcinoma of the head and neck with radiation to spine. 

2.  At the time of the Veteran's death in June 2001, service connection was not in effect for any disability. 

3.  The U.S. Air Force Master Radiation Exposure Registry (MRER) found no internal or external exposure data on the Veteran.  Available records do not show that the Veteran was exposed to radiation during his active duty military service. 

4.  The Veteran's squamous cell carcinoma of the head and neck is not a respiratory cancer subject to presumptive service connection under the provisions regarding herbicide exposure. 

5.  Squamous cell carcinoma of the head and/or neck was not manifested during the Veteran's active duty service or within one year of discharge from service, nor was squamous cell carcinoma of the head and/or neck otherwise related to the Veteran's service, or to herbicide exposure or radiation/radiowave exposure during service. 


CONCLUSIONS OF LAW

1.  The Veteran's death was not caused by, or substantially or materially contributed to by, a disability incurred in or aggravated by his active duty service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 1310, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311, 3.312 (2011). 

2.  The criteria for entitlement to a dependent's educational assistance allowance have not been met.  38 U.S.C.A. § 3501 (West 2002 & Supp. 2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and to Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011). VA must request that the claimant provide any evidence in the claimant's possession that pertains to a claim. 38 C.F.R. § 3.159. 

The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO. Pelegrini v. Principi, 18 Vet. App.112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In correspondence dated in January 2002 prior to initial adjudication, VA satisfied its duty to notify the appellant under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The appellant was notified of information and evidence necessary to substantiate her claim for service connection for cause of death.  She was notified of the information and evidence that VA would seek to provide and the information and evidence that she was expected to provide.  While the appellant was not notified in this letter of the laws regarding degrees of disability or effective dates for a grant of service connection as required by Dingess, she was provided with such notice in September 2006 and March 2007 letters.  The Board recognizes that the September 2006 and March 2007 VCAA notice was provided after the initial decision.  However, the deficiency in the timing of this notice was remedied by readjudication of the issues on appeal in a subsequent supplemental statement of the case.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Moreover, no new disability rating or effective date for an award of benefits will be assigned as the claim for service connection for the cause of the Veteran's death will be denied in the decision below.  Accordingly, any defect with respect to that aspect of the notice requirement is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, which includes a claim of service connection for the cause of the Veteran's death,  38 U.S.C.A. § 5103(a)notice must be tailored to the claim.  Hupp v. Nicholson, 21 Vet. App. 342 (2007), rev'd on other grounds sub nom.  Hupp v. Shinseki, No. 2008-7059 (Fed. Cir. May 19, 2009).  The notice should include: (1) A statement of the conditions, if any, for which a Veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp, 21 Vet. App at 352-353. Unlike a claim to reopen, an original DIC claim imposes upon VA no obligation to inform a DIC claimant who submits a non-detailed application of the specific reasons why any claim made during the deceased Veteran's lifetime was not granted.  Id at 353.  Where a claimant submits a detailed application for benefits, VA must provide a detailed response.  Id.  Here, there being no disability for which service connection was in effect at the time of the Veterans death, and the January 2002 notice letter otherwise including an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected, the Board concludes that the appellant was provided the notice required under Hupp, and that the duty to notify has been met. 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claim.  38 U.S.C.A. 5103A (West 2002).  In DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that the duty to obtain a medical opinion under 38 U.S.C.A. § 5103(d) is inapplicable to DIC claims because the provision specifically states it is only for "disability compensation."  Another case, Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008), clarified DeLaRosa, indicating that while 
§ 5103(d) is inapplicable to DIC claims, the provision of § 5103A(a)(1) still requires VA to make "reasonable efforts" to provide assistance, to include obtaining a medical opinion.  VA is excused from this obligation only when "no reasonable possibility exists that such assistance would aid in substantiating the claim."  38 U.S.C.A. § 5103A(a)(2).   

The above notwithstanding, the record shows that the medical opinions and clarifications received are clear and adequate to allow for informed appellate review, and that no useful purpose would be served by further delaying appellate review.  In this regard, a medical opinion with regard to the connection between the squamous cell carcinoma which caused the Veteran's death and presumed exposure to Agent Orange during service requested by the Court and most recent Board remand has been obtained; as such, there has been compliance with the instructions of the November 2010 Board remand.  Stegall v. West, 11 Vet. App. 268 (1998).  In addition, VA has obtained service medical records and the Veteran's death certificate, assisted the appellant in obtaining evidence, and afforded her the opportunity to give testimony before the Board at two separate hearings.  No additional pertinent evidence has been identified by the claimant as relevant to this appeal, and the Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case.  See generally 38 C.F.R. § 3.159(c)(4).  Under these circumstances, no further action is necessary to assist the claimant with this appeal.

Service Connection for the Cause of the Veteran's Death

Service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as malignant tumors, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307 , 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The Veteran can attest to factual matters of which he has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, (Fed. Cir. 2007).  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).

Applicable law provides that a Veteran who, during active service, served during a certain time period in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that he was not exposed to any such agent during service.  38 U.S.C.A. § 1116; See also Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the instant case, such qualifying service in Vietnam by the Veteran has been shown by official service department records.  

Regulations further provide, in pertinent part, that if a Veteran was exposed to an herbicide agent (such as Agent Orange) during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied:  Chloracne or other acneform disease consistent with chloracne; Hodgkin's disease; multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); Type II diabetes mellitus, and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma). 

The Secretary of the Department of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341 -346 (1994); see also 61 Fed. Reg. 57586-57589 (1996). 

Additionally, a disease associated with exposure to radiation listed in 38 C.F.R. § 3.309(d) will be considered to have been incurred in service under the circumstances outlined in that section.  Specifically, if a Veteran, while on active duty, active duty for training, or inactive duty training, participated in a radiation-risk activity, as defined by regulation, the following diseases shall be service-connected, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 are also satisfied:  Leukemia (other than chronic lymphocytic leukemia); cancers of the thyroid, breast, pharynx, esophagus, stomach, small intestine, pancreas, bile ducts, gall bladder, salivary gland and urinary tract; multiple myeloma; lymphomas (except Hodgkin's disease); and primary liver cancer (except if cirrhosis or hepatitis B is indicated).  38 C.F.R. § 3.309(d).  Effective March 26, 2002, cancers of the bone, brain, colon, lung, and ovary were added to the list of diseases specific to radiation-exposed Veterans set forth at 38 C.F.R. § 3.309(d).  See 67 Fed. Reg. 
3612-16 (Jan. 25, 2002). 

The term "radiation-exposed Veteran" includes a Veteran who while serving on active duty participated in a "radiation-risk activity."  38 U.S.C.A. § 1112; 38 C.F.R. § 3.309(d).  A "radiation-risk activity" is defined to mean onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima, Japan, or Nagasaki, Japan, by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; or internment as a prisoner of war (or service on active duty in Japan immediately following such internment) during World War II which resulted in an opportunity for exposure to ionizing radiation comparable to that of the United States occupational forces in Hiroshima or Nagasaki during the period from August 6, 1945, through July 1, 1946.  38 C.F.R. § 3.309(d)(3)(ii).  In this case, it is not shown or contended that the Veteran participated in a radiation risk activity; as such, the provisions of 38 C.F.R. § 3.309(d) do no not apply in this case.  

Service connection may also be considered based on exposure to ionizing radiation under the provisions of 38 C.F.R. § 3.311.  To consider service connection under section 3.311, the evidence must show the following: (1) the Veteran was exposed to ionizing radiation in service; (2) he subsequently developed a radiogenic disease; and (3) such disease first became manifest within a period specified by the regulations. 38 U.S.C.A. § 501; 38 C.F.R. § 3.311(b).  This section does not provide presumptive service connection for radiogenic diseases, but only outlines a procedure to be followed for adjudication purposes.  Medical opinions are ultimately the criteria upon which service connection rests under this regulation. 

For the purposes of 38 C.F.R. § 3.311, radiogenic disease means a disease that may be induced by ionizing radiation and shall include the following:  All forms of leukemia except chronic lymphatic (lymphocytic) leukemia; cancer of the thyroid, breast, lung, bone, liver, skin, esophagus, stomach, colon, pancreas, kidney, urinary bladder, salivary gland, and ovary; multiple myeloma, posterior subcapsular cataracts, non-malignant thyroid nodular disease; parathyroid adenoma; tumors of the brain and central nervous system; cancer of the rectum, lymphomas other than Hodgkin's disease, prostate cancer; and any other cancer.  38 C.F.R. § 3.311(b)(2) . 

The appellant's contentions are that the Veteran's death was caused by herbicide exposure in Vietnam and/or exposure to radiation related to the Veteran's duties as a communications specialist on Air Force One.  She submitted lay statements from other Air Force servicemen (or their spouses) that served as Communication Systems Operators.  They attested to the fact that subsequent to service, they were diagnosed with cancer. 

Addressing first potential entitlement under 38 C.F.R. § 3.311 based on the claimed exposure to ionizing radiation, the U.S. Air Force queried the MRER to determine if the Veteran had been exposed to occupational radiation while in the service.  The MRER is the single repository for occupational radiation exposure monitoring all Air Force personnel.  It found no external or internal data regarding the Veteran.  The Court in its April 2010 decision specifically found that these efforts to determine if the Veteran was exposed to ionizing radiation during service "complied with [the Board's] duty to assist with respect to its investigation into the [V]eteran's alleged exposure to ionizing radiation."  Since there is no evidence that the Veteran was exposed to radiation during service, 38 C.F.R. § 3.311 is not applicable. 

The Board notes the lay statements submitted by fellow Air Force servicemen (and spouses).  These servicemen are competent to testify as to their in-service experiences.  However, none of these servicemen stated that they were exposed to radiation during service, or that the Veteran was so exposed.  Moreover, to the extent that these lay statements are submitted as evidence that their duty station caused their cancer, the Board notes that where the determinative issue involves a question of medical diagnosis or causation, only individuals possessing specialized medical training and knowledge are competent to render such an opinion.  Espiritu, supra.  The evidence does not reflect that any of these individuals posses a recognized degree of medical knowledge that would render their opinions on medical diagnoses or causation competent.  Finally, the Court in its April 2010 decision found that "the conditions and details involved [with respect to the statements by these individuals] are too varied to indicate a pattern or suggest additional assistance that is reasonably likely to substantiate the appellant's claim." 

Turning to the contention of the appellant that the Veteran's squamous cell carcinoma which caused his death was the result in service exposure to Agent Orange, she contends that the condition that caused the Veteran's death should be considered to be a "respiratory cancer" as defined by 38 C.F.R. 3.309(e).  As such, she argues the Veteran should be entitled to service connection for the cause of his death under the regulatory presumptions based on exposure to Agent Orange set forth above.  

In support of her argument, she submitted a March 2002 correspondence from Dr. J.P.N, in which he stated that "there is a potential argument that can be made that [the Veteran's] cancer was Agent Orange related.  His cancer was squamous cell carcinoma of the tonsil, which is part of the aero-digestive tract."  He also pointed out that the larynx is also part of the aero-digestive tract and is only about one to two inches from the tonsils.  In October 2004, Dr. J.P.N. submitted a declaration in which he stated that "[t]he tonsils are part of the aero-digestive tract.  As such, tonsil cancer is a respiratory cancer.  There is no rational medical basis for categorizing cancers of the lung, bronchus, larynx, and trachea as respiratory cancers while excluding tonsil cancer from the category." 

The appellant also submitted a declaration from Dr. G.M. (retired colonel in the U.S. Air Force) dated April 2005.  He stated that the tissue lining the tonsils is the same as the type which line the larynx and trachea:  stratified squamous epithelium. He also stated that due to the physical location of the tonsils in the body, they are more susceptible to Agent Orange exposure and would likely receive a higher concentration of exposure than the lung, bronchus, larynx, and trachea.  He agreed with Dr. J.P.N's assertion that tonsil cancer should be regarded as a respiratory cancer. 

The RO obtained a December 2006 VA medical opinion from Dr. J.H.L., who fully reviewed the Veteran's claims file in conjunction with the rendering of his opinion.  He noted that the Veteran was diagnosed with squamous cell carcinoma of the soft palate, stage T2N0, in 1990.  The tumor was treated with radiation; and in 1996, he was diagnosed with squamous cell carcinoma of the tongue.  He was then treated by way of a partial resection of the tongue.  In February 2001, he presented with squamous cell carcinoma in the region of the tonsils with extension to the skin of the anterior neck.  A lumbar vertebral compression fracture with metastatic disease to the vertebral column was documented by CT and MRI.  The Veteran received palliative care, and died in June  2001.  Based on a thorough review of the medical evidence, Dr. J.H.L. concurred with the cause of death listed on the death certificate.  He also noted that ""it is clear that [the Veteran's] cancer was not a cancer of the lung, bronchus, larynx, or trachea." 

Dr. J.H.L. reviewed and acknowledged the findings and opinions of Dr. G.M. and Dr. J.P.N.  He also acknowledged the contention of the appellant's representative that the writers of the regulation intended to include oral cancer under the rubric of "respiratory cancer" but neglected to do so because of the rarity of oral cancer.  Dr. J.H.L. disputed that contention by stating that the first type of cancer that the Veteran had was not particularly rare.  He noted that incidence of oral cancer in the U.S. is approximately 30,000 cases per year (compared to 10,000 cases of laryngeal cancer and 170,000 cases of lung cancer).  Furthermore, he noted that reviews on the literature of risk associated with Agent Orange exposure extensively discuss the relative risk of developing oral and oropharyngeal cancer, and they clearly separate out this category of malignancies as a completely distinct entity from respiratory cancers. 

Dr. J.H.L. stated that the relevant question is whether squamous cell carcinoma of the oropharynx has the same causal associations as cancers of the sites listed in the regulation.  While he noted that the two categories share some of the same causal associations, most notably smoking and alcohol use.  He therefore stated that it is at least plausible, and probably at least as likely as not, that carcinogens that increase the risk of respiratory cancers also increase the risk for cancers of the oral cavity and oropharynx.  However, he noted, the epidemiological data are not definitive at this point.  He cited the Institute of Medicine report with regard to oral cancers that says "that there is still inadequate or insufficient evidence to determine an association between exposure to the compounds of interest and oral, nasal, and pharyngeal cancers."  The Institute further stated "that there was limited or suggestive evidence of an association between exposure to at least one of the compounds of interest and laryngeal cancer."  Dr. J.H.L. stated that "[t]he difference between 'inadequate or insufficient evidence' and 'limited suggestive evidence' appears to be the basis for including respiratory cancers in the regulation but not cancers of the oral cavity and oropharynx."  Dr. J.H.L. concluded that the Veteran's cancer should not be regarded as a respiratory cancer under the definition of respiratory cancer under 38 C.F.R. § 3.309(e). 

In a December 2007 statement, another VA physician, P.C. J., noted review of the claims file and offered the opinion that it was clear from the December 2006 opinion that it would be speculative to conclude that the Veteran's cancer was causally related to herbicides in Vietnam. 

The Court in its April 2010 decision found that the December 2006 and December 2007 VA medical opinions set forth above were inadequate with respect to the issue of whether the squamous cell cancer which caused the Veteran's death was casually related to the presumed exposure to Agent Orange during service.  (In this regard the Board notes that in Combee v. Brown, the Federal Circuit held that when a Veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994)).  The Court did not find fault with the conclusion in the December 2006 opinion that the Veteran's cancer should not be considered to be a "respiratory cancer" as defined by 38 C.F.R. § 3.309.  

In order to satisfy the directives of the Court, an opinion as to whether the squamous cell cancer which caused the Veteran's death was the result of exposure to Agent Orange during service was obtained as requested in the most recent Board remand.  The opinion, completed in November 2011 by a VA medical professional board certified in Medical Oncology, is documented to have been preceded by a review of the clinical history contain in the claims file, with specific reference to the positive medical opinions submitted on behalf of the Veteran as discussed above.  First with respect to the March 2002 opinion of J.P.N. that "there is a potential argument that can be made that [the Veteran's] cancer was Agent Orange related," the conclusion was that this opinion was "unconvincing, and unrelated to any evidence-based assessment of the etiology of the cancer in this case."  Secondly with respect to the opinion of Dr. G.M. that the Veteran's cancer(s) were "very likely" related to Agent Orange, the person who prepared the November 2011 opinion found that "the only basis for his opinion seems to be his belief that the tonsils are 'part of the aerodigestive tract' and he would therefore conclude that tonisllar carcinoma should be considered as a 'respiratory cancer.'  However, there is no rational scientific basis for so concluding, and indeed the epidemiology of oral cancer and cancers of the respiratory tract are quite different."  

Ultimately, it was the conclusion by the VA medical professional who rendered the November 2011 opinion that it was less likely than not that the Veteran's cancer was incurred in or caused by service.  Her support for the opinion was as follows: 

The Selected Cancers Cooperative Study Group investigated nasopharyngeal cancers in Veterans and found no higher risk of this cancer in those exposed to Agent Orange than in a control group (absent AO exposure).  In 2010 the Institute of Medicine revisited, and revised, their findings on association of cancers with Agent Orange exposure.  With specific reference to oral, nasal, and pharyngeal carcinoma they reported there was insufficient evidence to support a conclusion that Agent Orange was an etiologic agent for such cancers.  They noted that tobacco, alcohol ingestion and HPV (human papilloma virus) infection are associated with an increased incidence of oral, nasal and pharyngeal cancers. 

A lack of evidence of an association between oral cancers and Agent Orange does not, of course, prove that there can be no etiologic link.  However, it does not permit a reasoned conclusion that there is a likely causative relationship heretofore for not elucidated in the many studies published on the topic. 

The medical record from St. Mary's Hospital E.R. May 2001, stated that "[the Veteran] was a heavy smoker for 45 years, over a pack per day.  [H]e continues to smoke for pleasure, about 6 cigarettes per day.  He used to be a heavy alcohol drinker . . ." I believe that [the Veteran's] long term smoking history and "heavy" alcohol ingestion are likely to be causative factors in the etiology of his cancer. 

The Court has held that the Board must determine how much weight is to be attached to each medical opinion of record.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater weight may be placed on one medical professional's opinion over another, depending on factors such as reasoning employed by the medical professionals and whether or not, and the extent to which, they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994). 

Adequate reasons and bases, in short, must be presented if the Board adopts one medical opinion over another.  In assessing evidence such as medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. 444, 448-9 (2000).  In some cases, the physician's special qualifications or expertise in the relevant medical specialty or lack thereof may be a factor.  In every case, the Board must support its conclusion with an adequate statement of its reasoning of why it found one medical opinion more persuasive than the other. 

The Court in its April 2010 decision emphasized that the opinions of Drs. G.M. and J.P.N. "made no findings with respect to whether or not the [Veteran's] cause of death was actually related to service" and that these opinions "simply suggest a possibility or that there is potential for an argument to be made" that such was the case.  Moreover, there are substantial and significant factors which favor the valuation of the VA medical opinions over the opinions of Drs. G.M. and J.P.N. in this case.  First, that there is no evidence that Drs. G.M. and J.P.N. had access to the Veteran's claims file.  In addition, the history of the Veteran's cancer symptoms, treatment, and ultimate death is scarcely discussed.  Both doctors simply state that the Veteran developed cancer of the tonsils, and that this form of cancer should be included under the term "respiratory cancer" as defined in 38 C.F.R. 3.309(e).  The Board acknowledges that they each provided a brief rationale for their opinion.  Dr. G.M. pointed out that the tissue lining the tonsils is the same as the type which line the larynx and trachea, and that the physical location of the tonsils in the body are more susceptible to Agent Orange exposure.  Dr. J.P.N. pointed out that the tonsils are part of the aero-digestive tract.  Ultimately, both doctors stated that "there is no rational medical basis for categorizing cancers of the lung, bronchus, larynx, and trachea as respiratory cancers while excluding tonsil cancer from the category." 

The December 2006 and November 2011 VA opinions, in contrast to those of Drs. G.M. and J.P.N., were documented to have been based on a thorough review of the Veteran's claims file.  Moreover, the December 2006 report contained a history of the Veteran's diagnosis, treatment, and cause of death, and both the December 2006 and November 2011 VA opinions acknowledged the opinions of Drs. G.M. and J.P.N.  However, where Drs. G.M. and J.P.N. could not find a rational medical basis for distinguishing cancer of the tonsils with respiratory cancers, the VA physician who completed the December 2006 opinion provided a thorough rationale.  His rationale included discussion of the various causes of both types of cancers.  He also reviewed the literature of risk associated with Agent Orange exposure; and found that the literature clearly separates out this category of malignancies (oral cancers) as a completely distinct entity from respiratory cancers.  He noted that epidemiological data regarding carcinogens that increase the risk of respiratory cancers compared to increasing the risk for cancers of the oral cavity is not definitive.  He referenced the Institute of Medicine's report that noted that "that there is still inadequate or insufficient evidence to determine an association between exposure to the compounds of interest and oral, nasal, and pharyngeal cancers."  He compared the difference between "inadequate or insufficient evidence" (regarding oral cancers) and "limited suggestive evidence" (regarding respiratory cancers).  He noted that this difference appears to be the basis for including respiratory cancers in the regulation but not cancers of the oral cavity and oropharynx.  The December 2006 opinion is not only based on a thorough examination of the medical record, it also contains a far more detailed rationale for his opinion that is the case for the opinion of Drs. G.M. and J.P.N.  Finally, he demonstrated an understanding of the reason behind the regulation's specificity. 

Similarly with respect to the question, without regard to the regulatory presumption, of whether the Veteran's exposure to Agent Orange resulted in the Veteran's cancer, the November 2011 opinion cited to the Institute of Medicine's finding that there was insufficient evidence to support a conclusion that Agent Orange is an etiologic agent for the type of cancer that caused the Veteran's death.  Moreover, this opinion referenced the Selected Cancers Cooperative Study Group's conclusion that found no higher risk of the cancer at issue in those exposed to Agent Orange.  Finally, specific rationale for rejecting the conclusions of Drs. J.P.N. and G.M. was provided in the November 2011 opinion.   

In short and for the reasons stated above, the Board finds the VA opinions to be more persuasive than those rendered by Drs. J.P.N. and G.M., and worthy of greater weight.  Therefore, the Board finds that the Veteran's cancer of the head and neck is not a respiratory cancer as defined by 38 C.F.R. 3.309(e).  The Board also finds that the Veteran's cancer was not otherwise related to exposure to Agent Orange during service without consideration of the regulatory presumptions based on Agent Orange exposure.  See Combee, supra.  In this regard, there is no medical evidence to suggest any nexus between the Veteran's fatal head and neck cancer and exposure to herbicides in the early years of the Veteran's service, or any other incident of the Veteran's active duty service such as radiation.  The Board notes that the appellant's arguments regarding exposure in the Veteran's work in communications have been couched in terms of radiation exposure from the communications equipment.  However, such exposure is not supported by service records, nor is there otherwise competent evidence of any nexus between the Veteran's cancer and any radiowave exposure during service.  The evidence does not show, nor has it been contended, that the cancer manifested during service or within one year of discharge.  It appears that the cancer was diagnosed approximately 7 years after service.  The Board is unable to find that the benefit sought by the appellant may be granted under any theory of service connection. 

The Board understands the appellant's contentions and testimony, and also acknowledges the Veteran's many years of honorable service.  The Board has also considered the forceful legal arguments offered by the appellant's attorney.  Although sympathetic to the appellant's situation, the Board must apply the governing laws and regulations to the evidence.  38 U.S.C.A. § 7104(c).  Based on the totality of the record, the Board is compelled to conclude that the preponderance of the evidence is against a finding that the Veteran's cancer (and ultimately death) was causally related to any incident of his active duty service. 
Entitlement to Dependent's Educational Benefits 

In order for the appellant to be eligible for educational assistance under the provisions of Chapter 35, the Veteran must have died of a service-connected disability, or must have been evaluated as permanently and totally disabled due to service-connected disability prior to his death.  See 38 U.S.C.A. § 3501. For the reasons discussed above, the Board finds that the Veteran's death was not related to a service-connected disability.  The Veteran's death has not been shown to be caused by any disability for which service connection was in effect or otherwise warranted, nor is there evidence that the Veteran was permanently and totally disabled due to service-connected disability.  The criteria for eligibility for educational assistance under the provisions of Chapter 35 have not been met.


ORDER

Entitlement to service connection for the cause of the Veteran's death is not warranted.  Entitlement to Dependents' Educational Assistance under 38 U.S.C. Chapter 35 is not warranted.  The appeal is denied as to both issues.  



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


